Citation Nr: 0730318	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hand, including as secondary to the 
service-connected chondromalacia and degenerative changes of 
the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1950 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2006, the veteran filed a claim for entitlement 
to service connection for a left hand disability under the 
provisions of 38 U.S.C.A. § 1151.  There is a deferred RO 
rating decision dated July 2006, requesting that the 
veteran's claim for 1151 be established.  It is unclear 
whether this was accomplished, as the veteran's claims file 
was subsequently sent to the Board.  This issue is therefore 
referred to the RO for appropriate action.


FINDING OF FACT

In September 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification that the veteran 
wished to withdraw his appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to service connection for degenerative 
joint disease of the left hand, including as secondary to the 
service-connected left knee disability, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In a February 2005 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
degenerative joint disease of the left hand, including as 
secondary to the service-connected chondromalacia and 
degenerative changes of the left knee.  The veteran filed a 
notice of disagreement as to that determination, a statement 
of the case was issued in August 2005, and the veteran 
perfected his appeal in August 2005.

In a statement from the veteran, dated in September 2006, he 
indicated that he wished to drop his appeal as to service 
connection for a "left hand condition on a direct basis and 
secondary basis".  The case was sent to the Board, and in 
September 2007, prior to the promulgation of a decision in 
the appeal, the Board received from the veteran's 
representative a statement indicating that the veteran 
withdrew his appeal via a statement received by the RO in 
September 2006.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to that 
matter.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Thus, the Board does not 
have jurisdiction to review that claim, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to entitlement to service connection for 
degenerative joint disease of the left hand, including as 
secondary to the service-connected chondromalacia and 
degenerative changes of the left knee, is dismissed.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


